ROBERTS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
In a previous action in which the parties to this action were defendant, a settlement was effected between the attorneys for the defendant and the plaintiff in the sum of $10,1000. Smallwood having paid that judgment now brings this action to recover $5,000, which he claims was paid for the benefit of the Stone Company. At the time the settlement was effected no persons in authority in the Stone Company were present and communication could not be made with them. The defense to this action is that the attorney did not have the authority to make the settlement without the client’s consent. In the Court of Common Pleas a verdict for the defendant was directed. *472Upon error, the Court of Appeals reversed' the decision, holding:
(Attorneys not given.)
1. A client is bound by a settlement made by his attorney in his absence, when the attorney is acting in an emergency and believes that he is representing the best interest of his client.